DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-6 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) an assembly structure of a glasses side cover comprising temples, wherein one side of at least one temple is provided with a mounting slot, a bottom of the mounting slot is provided with a insertion hole, and a slot wall of the mounting slot is provided with a track; wherein a sliding block is provided with a convex portion toward the mounting slot, and the sliding block is provided with a guide portion corresponding to the track such that the at least one sliding block operatively slides back and forth along the track; a side cover having a protective plate and an assembly member provided on a top of the protective plate, wherein the assembly member is provided with a notch.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 5,889,575) discloses eyeglass temple device, in figure 1, comprising of a temple 3 and a pivot connector 1 inserted in the temple 3; wherein the temple 3 has a recess hole 32; wherein the pivot connector 1 has a connecting device 11, an extended rod 12, and an elastic element 13; wherein the connecting device 11 has a hollow plate 114, a hollow lobe 112 disposed on a first end of the hollow plate 114, a slot 113 formed in the hollow plate 114, and a hole 115 formed on a second end of the hollow plate 114; wherein the extended rod 12 passes through the hole 115; wherein the cap end 121 is inserted in the slot 113; wherein the spring 13 surrounds the extended rod 12 and is inserted in the slot 113; wherein the hollow plate 114 is inserted in the recess hole 32.  However, Wang does not teach or fair suggest an assembly structure of a glasses side cover comprising temples, wherein one side of at least one temple is provided with a mounting slot, a bottom of the mounting slot is provided with a insertion hole, and a slot wall of the mounting slot is provided with a track; wherein a sliding block is provided with a convex portion toward the mounting slot, and the sliding block is provided with a guide portion corresponding to the track such that the at least one sliding block operatively slides back and forth along the track; a side cover having a protective plate and an assembly member provided on a top of the protective plate, wherein the assembly member is provided with a notch.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872